Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination under 37 CFR 1.114
    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-23, 26, 28 and 37 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously)
Regarding claim 19, Feichtinger teaches a power module (Fig.2-5) comprising: a carrier substrate (housing 12 with insulator 15, or 3 made of insulator ceramic in [0059],[0051], or aluminum nitride for element 3 in [0052]) having a dielectric ([0037] for housing 12, [0059],also insulation 15, or ceramic 3) layer, a metallization layer (14a,14b,[0059]) and a recess 13; and an electrical functional element 1 (such as LED in [0050]),wherein the metallization layer comprises a structured electrical conductor (anode and cathode terminals,14a,14b), wherein the functional element is interconnected with the electrical conductor, wherein the functional element is arranged in the recess 13, and wherein the functional element comprises a thermal bridge 2 (varistor chip 2, [0058]), 
ESD protection (see overvoltage/surges in [0029], [0035] and [0040] in Feichtinger; further the very definition of a varistor is for ESD protection, therefore it is an inherent property of a varistor to provide ESD) and wherein the thermal bridge has a greater thermal conductivity than the carrier substrate ([0015], [0019], [0052], [0054]; [0055]; [0056], [0057] and [0058] in Feichtinger; since carrier 3 uses AlN with 170W/mk whereas the varistor body 2 uses silver with thermal conductivity of 429W/mk). 

Regarding claim 37, Feichtinger teaches a power module (at least Fig.2-5) comprising:
a carrier substrate (12 with insulator 15, or 3 made of insulator ceramic in [0059],[0051], or aluminum nitride for element 3 in [0052]) having a dielectric (([0037] for housing 12, insulation 15, or ceramic) layer, a metallization layer (14a, 14b, [0059]) and a recess 13; and an electrical functional element 1, wherein the metallization layer comprises a structured electrical conductor (anode and cathode terminals, 14a, 14b), wherein the functional element is interconnected with the electrical conductor, wherein the functional element is arranged in the recess 13,wherein the functional element comprises a thermal bridge;
wherein the thermal bridge comprises a varistor configured to provide ESD protection (see [0029], [0035] and [0040] in Feichtinger; further the very definition of a varistor is for ESD protection, therefore it is an inherent property of a varistor to provide ESD) and wherein the thermal bridge has a greater thermal conductivity than the carrier substrate ([0014]-[0019], [0019], [0052], [0054]; [0055]; [0056], [0057] and [0058] in thermal bridge comprises a multilayer structure with a plurality of dielectric layers and a plurality of metallization layers, and wherein the multilayer structure comprises ZnO-Bi, ZnO-Pr, AIN ([0005]), Al203, or SiC ([0019] also see rejection for claim 19 above). 
Regarding claim 20, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge is configured to remove heat (highly thermally conductive ceramic plate in [0058], [0055]), generated during operation, to an underside of the power module.
Regarding claim 21, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge comprises a ceramic material ([0058], [0055]).
Regarding claim 22, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge comprises a material selected from the group consisting of ZnO-Bi, ZnO-Pr, AIN ([0005]), Al203, and SiC.
Regarding claim 23, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge comprises a multilayer structure having a dielectric layers (3 and from [0006] and [0057]) and a metallization layers ([0013]-[0025] for varistor materials and also in [0006]/ [0057], Note: multiple layers/materials are disclosed for elements 2, 3 and 6).


	Regarding claim 28, Feichtinger teaches a power module (at least Fig.5), wherein an electrical connection (flexible wiring in Fig.5 connecting 14a, 14b and 1 and 7) between the electrical conductor (14a, 14b) and the functional element (1) is compensated with respect to a thermal expansion (since the wiring is flexible and accommodates thermal expansion between 14a, 14b and 1/7).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
	Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Wang (US 20120241810, cited by Applicant, cited previously)
	 Regarding claim 27, Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the carrier substrate and/or the functional element have/has vertical through-platings.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of Feichtinger in order to achieve electrical conduction/connection.
Regarding claim 31, Feichtinger in view of Wang teaches a driver circuit arranged on or in the carrier substrate, or on or in the functional element, wherein the driver circuit is configured to drive the functional element (130 and [0010] and [0017],[0020] in Wang).
Regarding claim 35, Feichtinger in view of Wang teaches the power module, wherein the dielectric layer comprises a ceramic material or is composed of a ceramic material, or comprises an organic material or is composed of an organic material, or comprises glass or is composed of glass ([0011] in Wang).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger
Regarding claim 29, although Feichtinger teaches varistor wirings and contacts 4 ([0059] for varistor wirings and [0054]-[0055] for electrical contacts such as 4 and 7) it  does not explicitly teach the electrically conducting structures on an underside of the functional element and on an upper side of the recess comprise the same material, however it would have been obvious to one of ordinary skill in the art, at the time the .
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Ma (US 20160187530, cited previously)
	Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a sensor arranged on or in the carrier substrate, or on or in the functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in the functional element - -) in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of Feichtinger in order to achieve light sensing and screen turn off action.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of McGowan (US 20150338081, cited previously)
	 Regarding claim 33, Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the power module comprises a plurality of functional elements which are positioned in a regular arrangement in the recess.
McGowan teaches the power module comprises a plurality of functional elements 75 which are positioned in a regular arrangement in the recess ([0048], [0050], and [0054]) in order to achieve high lumen output ([0003]).

Regarding claim 34, Feichtinger in view of McGowan teaches a power module, wherein the power module is an LED matrix module.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Grotsch (US 20080151547, cited previously)
Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a vehicle comprising: a lamp comprising the power module  
Grotsch teaches semiconductor LEDs for vehicles ([0040] and Abstract) in order to achieve low power illumination.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use thin films LEDs in vehicular applications, as disclosed in Grotsch, in the device of Feichtinger in order to achieve low power illumination.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Lu (US 20160204090, cited previously)
	Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a gap filled with a temperature buffer that has the same temperature expansion coefficient as the gap.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use temperature buffers on two sides of LED chips, as disclosed in Lu, in the device of Feichtinger in order to achieve thermally balanced encapsulation.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger2 (DE 102012111458, US equivalent US 20150271948 is relied upon in the rejection, herein after Feichtinger2) in view of Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously)
Regarding claim 38, Feichtinger2 teaches a power module (Fig.5) comprising:
a carrier substrate 1 consisting of a plurality of dielectric layers and a plurality of metallization layers ([0040],[0013], [0023]);   and
an electrical functional element 7 ([0044]);
wherein at least one metallization layer comprises a structured electrical conductor (14a,14b),
wherein the functional element is interconnected with the electrical conductor ([0040],[0013], [0023]);  wherein the functional element comprises a thermal bridge 14.

 [0015]: wherein: In other words, by virtue of the specific arrangement of the thermistor sensor structure as described here, the heat which is generated in the semiconductor component during operation and which is dissipated through the carrier body in the direction of the heat sink is necessarily conducted through the thermistor sensor structure;  [0019] :In order to enable the best possible heat dissipation, the carrier body can, for example, additionally also comprise a metal layer or metal film which can be arranged, for example, on a side of the ceramic body facing away from the thermistor sensor structure; [0020]: By means of the thermal vias, effective heat dissipation can be achieved through the ceramic body;[0039]: the ceramic body 4 serves firstly for the mechanical stability of the carrier body 14, and secondly also for the highest possible heat dissipation from the semiconductor component 7 to the sink 1. For this purpose, the ceramic body 4 preferably comprises a ceramic material having a high thermal conductivity, for example, aluminum oxide or aluminum nitride).
Furthermore since Feichtinger2 focusses on: 
[0042] :On the basis of the exemplary embodiment of the semiconductor device as shown in FIG. 1, simulations were carried out in which temperature distributions and temperature differences in the region of the semiconductor component 7, of the carrier the thermal bridge  has a greater thermal conductivity than the carrier substrate, in order to optimize the heat dissipation from the thermal bridge to the heat sink.
Feichtinger2 does not teach the carrier substrate having a recess; wherein the functional element is arranged in the recess, wherein the thermal bridge comprises a varistor configured to provide ESD protection.
Feichtinger teaches a carrier substrate having a recess 13 (Fig.5); wherein the functional element 1 is arranged in the recess, and wherein the thermal bridge (2, 6) comprises a varistor configured to provide ESD protection (varistor chip 2, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a recess for disposing the functional element , in the device of Feichtinger2 in order to achieve improved reflection/light output ([0059] in  Feichtinger).

.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger2 in view of Ma (cited previously) and Wang (cited previously)
Feichtinger2 teaches the invention set forth in claim 19 above, but does not teach a sensor arranged on or in the carrier substrate, or on or in the functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in the functional element - -) in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of Feichtinger2 in order to achieve light sensing and screen turn off action.
Feichtinger2 in view of Ma does not teach a driver circuit configured to drive the functional element, wherein the driver circuit is arranged on or in the carrier substrate, or on or in the functional element.
However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.

Other art
Cited previously:
US 20110188161 teaches an ESD varistor.

 
Response to Arguments
The arguments filed by the Applicant on 4/22/21 is acknowledged. However they are not found to be persuasive. For amended claim 19 Applicant argues that Feichtinger does not show the feature that the thermal bridge comprises a varistor. The arguments are not found to be persuasive. It is not clear as to why Applicant has combined the features of Fig.4 and 5 when they are different. For 5 is independent of Fig.4 and every feature of Fig.4 is clearly shown wherein sections 2 and 6 are considered as the thermal bridge, and 2 is the varistor, therefore is the thermal bridge comprises the varistor. Further regarding Applicant’s arguments that the thermal bridge has other materials other than the silver, it is respectfully noted that, even if other materials are there, silver with its higher conductivity compared to the entire materials of the carrier 12, the carrier 12 does not have silver or any material that has high thermal conductivity than silver, therefore the condition as claimed is fulfilled. For example housing 12 has materials [0059]That region of the housing 12 which serves as ground terminal 14c or is contact-connected to the varistor body 2 can consist, for example, of a metal such as e.g. copper or aluminum. In particular, a metal is preferred which is electrically conductive with low resistance and has a high reflectivity for improved coupling-out of light. Therefore compared to the silver within the bridge, the carrier has copper or aluminum and the thermal conductivities are compared as below:

    PNG
    media_image1.png
    265
    489
    media_image1.png
    Greyscale

Some of the materials of the thermal bridge is disclosed as:
 [0015] The filler is preferably present as a distribution of highly thermally conductive particles in the varistor body. Suitable metals that may be mentioned include, in particular, metals having a thermal conductivity of greater than 100 W/(m*K) and/or noble metals of the 2nd and 3rd transition metal periods or the alloys thereof. The metal present as filler is preferably chosen from silver (Ag), palladium (Pd), platinum (Pt), tungsten (W), alloys of said elements or mixtures of the aforementioned substances. Appropriate alloys include alloys of the stated metals among one another and/or with other elements; silver-palladium alloys may be mentioned by way of example. 
Brief Summary Text - BSTX (19):
   [0019] The varistor body can be embodied as a multilayer varistor comprising a stack of varistor ceramic layers and internal electrode layers lying therebetween at least in regions. It is preferred for the multilayer varistor to be a sintered, monolithic multilayer component. In terms of principal proportion zinc oxide is preferably chosen as varistor ceramic of the individual layers, wherein the internal electrodes can contain silver, palladium, platinum, copper, nickel or an alloy of these materials.
Further also regarding the thermal bridge: Feichtinger discloses [0014] In accordance with one embodiment, the varistor ceramic is formed as main component or as matrix of the composite material and the thermally conductive material is formed as filler in said matrix. One example of a highly thermally conductive filler is a metal and   [0016] A metal preferably present as filler in the varistor ceramic has the  and   [0017] In one advantageous embodiment, the varistor body contains a highly thermally conductive ceramic that differs from the varistor ceramic or has a higher thermal conductivity than the varistor ceramic. Suitable ceramics have proved to be, for example, aluminum nitride, silicon carbide, hafnium oxide and manganese oxide, in particular also because they can be sintered well with a preferred varistor ceramic such as zinc oxide, for example, without undesirable crystalline interruptions forming in the varistor body. The additional, highly thermally conductive ceramic can be present, in a manner similar to that in the case of the metal as filler in the varistor ceramic embodied as matrix. As seen in [0014]-[0019] the thermal conductive property of the thermal bridge/varistor portion is emphasized throughout Feichtinger.
Furthermore Examiner respectfully notes that Feichtinger2 teaches multiple electrical/dielectric layers in both the thermal bridge as well as in the carrier/housing and Feichtinger2 strives to achieve optimized thermal conduction from the LED chip, to the thermal bridge and towards the heat sink, therefore from the elaborate thermal conductive studies and analysis of Feichtinger2 it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to a great thermal conductivity for the thermal bridge as compared to the housing/carrier, as optimizing the 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875